DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 6, 2022, is acknowledged.
Claims 1-3 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Abe et al. (WO  2018/181655 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Abe discloses a protective film comprising a polyethylene terephthalate-based resin film, the polyethylene terephthalate-based resin film wherein the polyethylene terephthalate-based resin film has a retardation of 3000 to 30000 nm (Abstract), and the polyethylene terephthalate-based resin film has a rigid amorphous fraction of 33 wt% or more (Abstract). 
In regards to the limitation “a CTF value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less“, it is elementary that mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart, 169 USPQ 226 (CCPA 1971). Abe discloses a polyethylene terephthalate-based protective layer, used in a liquid crystal display, having the claimed retardation value which is used to prevent a rainbow-like unevenness, performing the same function as disclosed by applicant. Thus, the functional limitation of “a CTF value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less” is taught by Abe under the principles of functional inherency.
The recitation “when the polyethylene terephthalate-based resin film is bonded to the light source side of a light-source-side protection film of a light-source-side polarizer in a liquid crystal display device comprising as a backlight light source a white-light-emitting diode that has one or more peak tops in an emission spectrum in each of wavelength regions of 400 nm or more and less than 495 nm, 495 nm or more and less than 600 nm, and 600 nm or more and 780 nm or less and comprises K2SiF6:Mn4+ as a phosphor” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Regarding claim 2, Abe discloses a polarizer comprising a polarizing film and the protective film laminated on at least one surface of the polarizing film (π[0014]).
Regarding claim 3, Abe discloses a liquid crystal display device comprising a backlight light source, two polarizers, and a liquid crystal cell disposed between the two polarizers, at least one of the two polarizers being the polarizer (πs[0051-0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0331282 A1) in view of Horie et al. (CN 103118853 A).
Regarding claim 1, Yamada discloses a protective film comprising a polyethylene terephthalate-based resin film, the polyethylene terephthalate-based resin film wherein the polyethylene terephthalate-based resin film has a retardation of 3000 to 30000 nm (πs[0085, 0104]). 
In regards to the limitation “a contrast transfer function (CTF) value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less“, it is elementary that mere recitation of a newly discovered function or property, intrinsically possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart, 169 USPQ 226 (CCPA 1971). Yamada discloses a polyethylene terephthalate-based protective layer, used in a liquid crystal display, having the claimed retardation value which is used to prevent a rainbow-like unevenness, performing the same function as disclosed by applicant. Thus, the functional limitation of “a contrast transfer function (CTF) value of periodic unevenness of an x value of chromaticity at an observation angle of 55 degrees is 1.2 or less” is taught by Yamada under intrinsic functional principles.
The recitation “when the polyethylene terephthalate-based resin film is bonded to the light source side of a light-source-side protection film of a light-source-side polarizer in a liquid crystal display device comprising as a backlight light source a white-light-emitting diode that has one or more peak tops in an emission spectrum in each of wavelength regions of 400 nm or more and less than 495 nm, 495 nm or more and less than 600 nm, and 600 nm or more and 780 nm or less and comprises K2SiF6:Mn4+ as a phosphor” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Yamada fails to exemplify wherein the polyethylene terephthalate-based resin film has a rigid amorphous fraction of 33 wt% or more. Horie discloses a protective film comprising a polyethylene terephthalate-based resin film, wherein the polyethylene terephthalate-based resin film has a rigid amorphous fraction of 33 wt% or more (π[0045]), which improves dimensional stability and storage stability that can be affected due to environmental changes. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to optimize the rigid amorphous fraction at a range of 33 wt% or more, in order to improve dimensional stability and storage stability that can be affected due to environmental changes.
Regarding claim 2, Yamada discloses a polarizer comprising a polarizing film and the protective film laminated on at least one surface of the polarizing film (π[0024]).
Regarding claim 3, Yamada discloses a liquid crystal display device comprising a backlight light source (π[0050]), two polarizers (πs[0051, 0053]), and a liquid crystal cell (π[0052]) disposed between the two polarizers, at least one of the two polarizers being the polarizer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879